Allow me, on 
behalf of the Government of Papua New Guinea, to 
congratulate Mr. Sam Kutesa on his election as President 
of the General Assembly at its sixty-ninth session. 
Papua New Guinea supports his leadership as we work 
with him on the ambitious theme of “Delivering on and 
implementing a transformative post-2015 development 
agenda”. I also take this opportunity to pay tribute 
to Ambassador John Ashe for his strong leadership 
in setting the stage for enhancing the sustainable 
development agenda of Member States, especially 
of small island developing States (SIDS). We also 
commend the Secretary-General for his leadership and 
untiring commitment to advancing the cause of global 
peace and security to enhance the multidimensional 
global development agenda.

It has been a long and sometimes hard road for the 
people of Fiji over the past eight years. We therefore 
warmly congratulate the people of Fiji for their return 
to constitutional and democratic rule following their 
general elections this year. We welcome the return of 
Fiji to the Commonwealth and to the Pacific Islands 
Forum. In wishing the people of Fiji well, Papua New 
Guinea will continue to stand ready to assist them, as 
it has done in the past, along with other major Pacific 
partners, in areas where such assistance can be effective 
as Fiji embarks on its new path forward.

The recent third International Conference on Small 
Island Developing States, held in Samoa, was a great 
success. We commend the adoption of the Small Island 
Developing States Accelerated Modalities of Action/
Samoa Pathway, which reiterated the sustainable 
development priorities of SIDS, which has been 
affirmed by the international community.

But the impacts of climate change continue to pose 
a serious challenge to the sustainable development 
of SIDS. The full range of damaging events — such 
as rising sea levels, coastal erosion, salinization of 
the fresh water table, prolonged and severe droughts, 
flooding and other extreme weather and loss of and 
damage to vital infrastructure — remains a constant 
concern for SIDS. Many SIDS, especially in the Pacific, 
have reached a tipping point. While the right thing for 
us to do is to respond to the challenges by working 
smarter and harder to improve the livelihoods of people 
at risk, the bigger and advanced countries of the world 
must not only do likewise; they must also redouble their 
efforts in partnering with us.

As part of our support to Pacific SIDS, Papua 
New Guinea has launched the Pacific Development 
Assistance Programme, which is aimed at assisting 
Pacific SIDS in critical areas of development such as 
education, health, capacity-building, climate change 
and the reconstruction of important infrastructure 
after natural disasters. We reiterate our call on the 
international community, including the United Nations, 
to work together with SIDS in the spirit of genuine and 
durable partnership.

We commend the Secretary-General for convening 
the successful Climate Summit last week. In 
supporting the outcomes, we must build on the political 
momentum generated as we move towards Lima this 
year and, importantly, towards Paris in 2015, where 
the international community must conclude a legally 
binding agreement in order for us to collectively 
address the adverse impacts of climate change.

The international community stands at an 
important crossroads. The imminent deadline of the 
Millennium Development Goals (MDGs) and the 
transition to the post-2015 development agenda have 
rightly become the centre stage of the global agenda. 
We support a people-centered and transformative 
post-2015 development agenda underpinned by global 
partnerships that support national ownership of 
sustainable development.

We welcome the adoption by the General Assembly, 
by resolution 68/309, of the report of the Open Working 
Group on Sustainable Development Goals (A/68/970), 

which recommended 17 goals. We must chart a realistic 
path, with goals that are attainable given the necessary 
means of implementation. We also commend the work 
of the Intergovernmental Committee of Experts on 
Sustainable Development Financing, which is critical 
to the successful implementation of the post-2015 
development agenda.

In that respect, the Pacific island developing States 
note with appreciation the inclusion of the important 
proposed stand-alone goals on oceans and seas, 
sustainable energy and climate change. Along with 
the other proposed goals, those goals should form the 
basis for the intergovernmental negotiations that are to 
take place. Papua New Guinea will participate in those 
negotiations.

My Government remains fully committed to those 
efforts because we have experienced the galvanizing 
impact of the MDGs, which has helped us take national 
ownership and develop a home-grown sustainable 
development paradigm. While my country’s MDG 
scorecard remains a work in progress, my Government 
has undertaken various initiatives to redress the 
situation. We have retailored the MDGs to our national 
priorities, with 88 indicators connecting them to our 
national development plans.

A recent report by the United Nations country 
office on progress to achieve the MDGs was optimistic 
and positive. The report found that Papua New Guinea 
had made important strides towards achieving the 
MDGs, especially since the general elections in 2012. 
They include the bold decision to run budget deficits 
until 2017, which, the report notes, has enabled the 
nation to invest in essential areas.

My Government is implementing a policy of free 
education for all primary-school children, resulting 
in an increase in school enrolments by as much as 
80 per cent in some areas. We now have around 
2 million children in schools. In the health sector, 
we are witnessing a reduction of rates in early child 
and maternal mortality, HIV/AIDS, malaria and other 
communicable diseases. More mothers and children 
are getting access to health care as a result of our free 
health-care policy. Our infrastructure development 
programme is improving Papua New Guinea’s business 
environment and creating opportunities for our people 
to participate meaningfully in national development.

A key cornerstone of our development road map 
is a people-centred focus on population management 
and stabilization. It entails empowering individuals to 
take leadership and full responsibility to improve their 
livelihoods through appropriate measures. Our economy 
has grown over the last decade at an average rate of 6 to 
8 per cent per annum, and is projected to reach 20 per 
cent in 2015. That growth is transforming our country, 
especially with revenue from the completion of our first 
liquefied natural gas project and its exports.

This is a new economic and development age for 
our economy. The unprecedented and transformative 
economic progress will coincide with the pursuit of 
the post-2015 development agenda. We are clearly 
focused on actively participating in the process and in 
its implementation at the national and regional levels. 
Our Government is fully committed to ensuring that we 
manage the transformation carefully and effectively. 
Our challenge is to ensure that the growth delivers the 
maximum benefit to our citizens.

Recently, our Government launched a $100 million 
initiative with our leading national bank, the Bank of 
the South Pacific, to make home loans more affordable 
for our citizens. We are also facilitating financial 
inclusion services for our people. We are grateful to our 
development partners, including the United Nations, 
Australia, New Zealand, the United States, Japan, China 
and the European Union. My Government has helped 
with the capital for the first national women’s bank and 
for microcredit schemes to help our people at the grass-
roots level become owners and drivers of their future 
well-being. In addition, we are giving priority to small 
and medium enterprises to drive national development.

Furthermore, my Government is developing a 
national statistics development strategy to provide a road 
map for Papua New Guinea to continually improve and 
update the collection and management of its statistical 
information in order to improve decision-making. 
That includes embarking on a national biometric 
identification card system to record and maintain the 
population information of our citizens.

Despite our economic growth, social issues remain 
a challenge. My Government values our women and 
girls, who constitute half of our population, as equal 
development partners. We are making sure that gender 
empowerment and equality continue to be a cornerstone 
of our responsible sustainable development. We 
therefore support the work of UN-Women.

I am pleased to inform the Assembly that my 
Government has committed record funding of 

$10 million this year for various initiatives, including 
partnering with the United Nations Population Fund 
to make available 40,000 contraceptive implants as 
important intervention measures for the health of our 
women and girls of child-bearing age. That will be 
scaled up to $20 million by 2015. My Government, 
in partnership with our development partners, is also 
investing in upgrading vital midwifery skills, along 
with enhancing our health referral systems to address 
complicated pregnancies. As a member of the Executive 
Board of UNICEF, we will promote and participate in 
the twenty-fifth anniversary of the Convention on the 
Rights of the Child.

My Government welcomes and pledges our support 
for the President’s timely agenda for strengthening 
international peace and security. As a responsible 
Member of the United Nations, we are committed 
to fostering global peace and security. As such, my 
country is deploying a modest level of troops to the 
United Nations peacekeeping missions in the Sudan 
and South Sudan. As our capacity grows, we intend to 
contribute more.

We are concerned about the increasing conflicts 
and tensions in many parts of the world, particularly 
those involving non-State actors. An unacceptable 
heavy toll of destruction is exacted upon millions of 
innocent children, women and men, often uprooted 
from their homes, dislocated and downtrodden and 
their dignity humiliated. We must rebuke and unite 
against the rising tide of intolerance, bigotry and hatred 
under various banners.

We again condemn terrorism in all its 
manifestations. We join the international community 
to combat that global threat. Our support for Security 
Council resolution 2178 (2014) against terrorism, which 
was recently adopted, is a reaffirmation that inhuman 
atrocities committed cannot and should not be condoned 
by the international community. Those responsible for 
such inhuman atrocities must be held accountable.

We are also concerned by the rising tensions 
between and within certain countries and the 
re-emergence of the ugly head of another potential 
arms race. The world does not need that; rather, we 
must recommit our efforts for global disarmament that 
supports a transformative development agenda that 
brings long-lasting improvement in the livelihoods of 
people everywhere.

The Ebola crisis is a concern that is not limited just 
to West Africa. It is an international crisis, one which 
we, the international community, must address together 
as we have done with severe acute respiratory syndrome 
and HIV/AIDS. Those diseases and pandemics do 
not recognize national sovereign borders. Like other 
countries, Papua New Guinea has taken appropriate 
measures to address the potential spread of Ebola.

We note with concern that progress in the Third 
International Decade for the Eradication of Colonialism 
has been slow. We need to strengthen efforts to 
complete that process. Papua New Guinea urges the 
implementation of the report and conclusions of the 
United Nations visiting mission to New Caledonia this 
year, and thereby calls on the United Nations and the 
international community, particularly the administering 
Power, to support the process of decolonization under 
the Noumea Accord. The Summit of the Melanesian 
Spearhead Group in June 2013 supported through 
a declaration the efforts of the Front de libération 
nationale kanak et socialiste in New Caledonia.


Papua New Guinea strongly believes that the 
international community is a better, more secure and 
harmonious place because of the United Nations. 
Certainly there are areas in the United Nations where 
reform is required, as is the case with any large 
organization. We need to recommit ourselves to the 
areas where the Organization has been successful, and 
in other areas we need to build adequate systems. Our 
ultimate objective must be to promote a more effective, 
more accountable, more responsive and more caring 
United Nations — a United Nations capable of meeting 
the challenges of the twenty-first century.

Papua New Guinea therefore shares the President’s 
intention to further reform, rejuvenate and strengthen 
the Security Council to allow for equitable geographic 
representation. Regrettably, that important organ does 
not reflect today’s geopolitical realities. We again join 
many other Member States in calling for the reform of 
the Security Council in both categories of membership.

At this time next year we will be celebrating 
40 years of nation-building in Papua New Guinea, just 
as the United Natons commemorates its seventieth 
anniversary. We continue to be a proud, united country 
of many diverse cultures and peoples speaking more 
than 800 languages. We are also rapidly transforming 

our traditional way of life to that of a modern country 
in just one generation.

In conclusion, I recommit my country to the ideals 
of the Charter of the United Nations and pledge to work 
closely with all other Member States to collaborate on 
solutions to the many issues we all face as humankind.
